tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 12/02/2020.
Claims 1-11 are pending. 
Claims 1, 3, 5-8 are independent. 


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoyama et al. (US 2004/0207357).


Claim Objections
Claim 5 objected to because of the following informalities:  Amendment is missing the word "detector" following after an external position.  Appropriate correction is required.




Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aoyama et al. (US 2004/0207357).

Re claim 1, Aoyama teaches (Figures 1-3) a motor control apparatus comprising:
a motor control circuitry (10; para 4) configured to control a motor (30; para 6);
a circuitry (amplifiers 20-23 and interface units 50-51) configured to automatically acquire identification information (para 25) of each of a plurality of position detectors (S1-S8) which are connected in series (Fig.2 S1-S4) under a control of the motor control apparatus and which are configured to detect position information of the motor or position information of a mechanical apparatus to be driven by the motor (para 7-9 and 23); 
a non-volatile memory (11, numerical control section) in which the identification information is stored in association with the motor control circuitry (para 24); and
the plurality of position detectors comprising:
a position detector (40-43) to detect the position information of the motor (para 6); and an external position detector (S1-S8) to detect the position information of the mechanical apparatus (para 9).

Re claim 3, Aoyama teaches (Figures 1-3) a motor control apparatus comprising:
(10; para 4) configured to control a motor (30; para 6);
a circuitry (amplifiers 20-23 and interface units 50-51) configured to automatically acquire identification information (para 25) of each of a position detector (S1-S8) and a sensor connected in series (Fig.2 S1-S4) under a control of the motor control apparatus (para 7-9 and 23);
a non-volatile memory (11, numerical control section) in which the identification information is stored in association with the motor control circuitry (para 24);
the position detector (40-43) configured to detect position information of the motor or position information of a mechanical apparatus to be driven by the motor (para 6); and the sensor (S1-S8) configured to detect first information relating to at least one of the motor and the mechanical apparatus configured to be driven by the motor (para 9), the first information being other than the position information of the motor (para 9).

Re claim 5, Aoyama teaches (Figures 1-3) a motor control method comprising: 
automatically acquiring identification information (para 25) of each of a plurality of position detectors (40-43 and S1-S8) connected in series under a control of the motor control apparatus and to detect position information of a motor (30; para 6) or position information of a mechanical apparatus to be driven by the motor (para 7-9 and 23), the plurality of position detectors comprising:
a position detector (40-43) to detect the position information of the motor (para 6); and an external position (S1-S8) to detect the position information of the mechanical apparatus (para 9); and
storing (11, numerical control section; data table) the acquired identification information in a non-volatile memory (11, numerical control section; data table) in association with the motor (para 24).

Re claim 6, Aoyama teaches (Figures 1-3) a motor control method comprising: 
(para 25) of a position detector (40-43 and S1-S8) configured to detect position information of the motor (30; para 6) or position information of a mechanical apparatus configured to be driven by the motor (para 7-9 and 23 and 25);
automatically acquiring identification information (para 25) of a sensor (S1-S8) which is connected to the position sensor in series under a control of a motor control apparatus (Fig. 2) and which is configured to detect first information relating to at least one of the mechanical apparatus and the motor (para 7-9 and 23), the first information being other than the position information of the motor; and
storing (11, numerical control section; data table) the acquired identification information and the motor in a non-volatile memory (11, numerical control section; data table) in association with each other, by the motor control apparatus (para 24).

Re claim 7, Aoyama teaches (Figures 1-3) a motor control system comprising:
a motor control apparatus including a motor control circuitry (10; para 4) configured to control a motor (30; para 6);
a plurality of position detectors (S1-S8) connected in series under a control of the motor control apparatus (Fig. 2) and configured to detect position information of the motor or position information of a mechanical apparatus configured to be driven by the motor (para 7-9 and 23); 
the motor control apparatus configured to automatically acquire identification information of each of the plurality of position detectors (para 7-9 and 23) and to store the identification information in the non-volatile memory (11, numerical control section; data table) in association with the motor control circuitry (para 24), and
the plurality of position detectors comprising:
(40-43) to detect the position information of the motor (para 6); and an external position detector (S1-S8) to detect the position information of the mechanical apparatus (para 9).

Re claim 8, Tanaka teaches (Figures 1-3) a motor control system comprising:
a motor control apparatus including a motor control circuitry (10; para 4) configured to control a motor (30; para 6);
a mechanical apparatus configured to be driven by the motor (para 7-9);
a position detector (40-43 and S1-S8) configured to detect position information of the motor or position information of the mechanical apparatus (para 7-9 and 23);
a sensor (S1-S8) configured to detect first information relating to at least one of the mechanical apparatus and the motor (para 7-9 and 23), the first information being other than the position information of the motor (para 7-9 and 23); and
the motor control apparatus comprising: a circuitry configured to automatically acquire identification information of the position detector (40-43 and S1-S8) and identification information of the sensor (S1-S8), the position detector and the sensor being connected in series (Fig. 2) under a control of the motor control apparatus (para 7-9 and 23); and
store (11, numerical control section; data table) the identification information and the motor control circuitry in a non-volatile memory (11, numerical control section; data table) in association with the motor control circuitry (para 24).

Re claim 9, Aoyama teaches the motor control apparatus according to claim 3, wherein the first information includes at least one of:
(para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”); a torque of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).

Re claim 10, Aoyama teaches the motor control method according to claim 6, wherein the first information includes at least one of:
a temperature of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”); a torque of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).

Re claim 11, Aoyama teaches the motor control system according to claim 8, wherein the first information includes at least one of:
a temperature of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures”); a pressure of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures”);
a torque of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”); or a vibration of at least one of the motor or the mechanical apparatus (para 8; “sensors S1, S2, S3, . . . , such as linear scales that sense the positions of servo motor driven tables and other movable parts, sensors that sense temperatures, pressures, voltages, currents, and other quantities”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2004/0207357) as applied to claim 1 above, and further in view of Kessler et al. (US 2008/0017245).

Re claim 2, Aoyama teaches the motor control apparatus according to claim 1, wherein
the circuitry is configured to
but fails to explicitly teach compare the identification information of the plurality of position detectors which has been acquired from the plurality of position detectors to the identification information of the plurality of position detectors which has been stored in the non-volatile memory, and
determine whether the position detectors operate in association with the motor control circuitry and/or whether a connection configuration of the plurality of position detectors is not changed.
Kessler teaches (Figures 1-3) compare (paras 13, 21) the identification information (paras 13, 21) of the plurality of position detectors (12) which has been acquired from the plurality of position detectors (12) to the identification information (para 35) of the plurality of position detectors which has been stored in the non-volatile memory (23, para 30), and
determine whether the position detectors operate in association with the motor control circuitry and/or whether a connection configuration of the plurality of position detectors is not changed (para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Aoyama with that taught by Kessler to reduce the configuration complexity (see Kessler; para 3).


Re claim 4, Aoyama teaches the motor control apparatus according to claim 3, wherein
the circuitry is configured to
but fails to explicitly teach compare the identification information of the position detector and identification information of the sensor which have been acquired from the position detector and the sensor, respectively, to identification information of the position detector and the identification information of the sensor which have been stored in the non-volatile memory, and
determine whether the position detector and the sensor operate in association with the motor control circuitry and/or whether a connection configuration of the position detector and the sensor is not changed.
Kessler teaches (Figures 1-3) compare (paras 13, 21) the identification information (paras 13, 21) of the position detector (12) and identification information of the sensor which have been acquired from the position detector (12) and the sensor (para 35), respectively, to identification information (para 13 and 21) of the position detector and the identification information of the sensor which have been stored in the non-volatile memory (23, para 30), and
determine whether the position detector and the sensor operate in association with the motor control circuitry and/or whether a connection configuration of the position detector and the sensor is not changed (para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Aoyama with that taught by Kessler to reduce the configuration complexity (see Kessler; para 3).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846